09-2788-ag
          Mansurov v. Holder
                                                                                                           BIA
                                                                                                      Weisel, IJ
                                                                                                   A097 520 186
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after January
     1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule
     32.1.1. When citing a summary order in a document filed with this court, a party must cite either the Federal
     Appendix or an electronic database (with the notation “summary order”). A party citing a summary order must
     serve a copy of it on any party not represented by counsel.

 1             At a stated term of the United States Court of Appeals
 2        for the Second Circuit, held at the Daniel Patrick Moynihan
 3        United States Courthouse, 500 Pearl Street, in the City of
 4        New York, on the 13 th day of April, two thousand ten.
 5
 6        PRESENT:
 7                 JOHN M. WALKER, JR.,
 8                 BARRINGTON D. PARKER,
 9                 REENA RAGGI,
10                          Circuit Judges.
11        _______________________________________
12
13        ILKHANBEK KHAKIMOVICH MANSUROV,
14                 Petitioner,
15
16                             v.                                              09-2788-ag
17                                                                             NAC
18        ERIC H. HOLDER, JR., UNITED STATES
19        ATTORNEY GENERAL,
20                 Respondent.
21        _______________________________________
22
23        FOR PETITIONER:                       Alexander J. Segal, New York, New
24                                              York.
25
1    FOR RESPONDENT:           Tony West, Assistant Attorney
2                              General; Richard M. Evans, Assistant
3                              Director; Andrew Oliveira, Trial
4                              Attorney, Office of Immigration
5                              Litigation, United States Department
6                              of Justice, Washington, D.C.
7
8        UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED, that the petition for review

11   is DENIED.

12       Ilkhanbek Khakimovich Mansurov, a native and citizen of

13   Uzbekistan, seeks review of a June 4, 2009, order of the BIA

14   affirming the July 11, 2007, decision of Immigration Judge

15   (“IJ”) Robert D. Weisel, which pretermitted his application

16   for asylum and denied his application for withholding of

17   removal and relief under the Convention Against Torture

18   (“CAT”).     In re Ilkhanbek Khakimovich Mansurov, No. A097 520

19   186 (B.I.A. June 4, 2009), aff’g No. A097 520 186 (Immig.

20   Ct. N.Y. City July 11, 2007).       We assume the parties’

21   familiarity with the underlying facts and procedural history

22   in this case.

23       Under the circumstances of this case, we review the

24   IJ’s decision as supplemented by the BIA.       See Yan Chen v.

25   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The applicable

26   standards of review are well-established.       See 8 U.S.C.

                                     2
1    § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d

2    162, 165-66 (2d Cir. 2008).

3        For asylum applications governed by the REAL ID Act,

4    the agency may, considering the totality of the

5    circumstances, base a credibility finding on an asylum

6    applicant’s “demeanor, candor, or responsiveness,” the

7    plausibility of his or her account, and inconsistencies in

8    his or her statements, without regard to whether they go “to

9    the heart of the applicant’s claim.”   See 8 U.S.C.

10   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167 .    In

11   finding Mansurov not credible, the IJ relied on several

12   inconsistencies between his testimony and his written

13   application, specifically: (1) his statement in his

14   affidavits that he worshiped at a mosque five time a day

15   contradicted his testimony that he worshiped there once a

16   week; (2) Mansurov gave substantially inconsistent dates

17   regarding when he was arrested, detained for three days, and

18   beaten to the point of hospitalization by Uzbek police; and

19   (3) his statement in his affidavits that in September 2002,

20   he was detained for two days and tortured contradicted his

21   testimony that he was detained for only three or four hours

22   and was not beaten.   Each of these inconsistencies was a



                                   3
1    valid basis for the IJ’s adverse credibility determination.

2    See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at

3    167.     Moreover, to the extent Mansurov offered explanations,

4    no reasonable factfinder would have been compelled to credit

5    them.     See    Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir.

6    2005).     Finally, contrary to Mansurov’s argument, the record

7    does not compel the conclusion that the agency failed to

8    consider any of the evidence Mansurov submitted. See Xiao Ji

9    Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 338 n.17 (2d

10   Cir. 2006).

11          Ultimately, because no reasonable fact-finder would be

12   compelled to conclude to the contrary, the agency’s adverse

13   credibility determination was supported by substantial

14   evidence.       See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin,

15   534 F.3d at 165-66.       Thus, the agency properly denied

16   Mansurov’s application for withholding of removal and CAT

17   relief because both claims were based on the same factual

18   predicate.       See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

19   2006); Xue Hong Yang v. U.S. Dep’t. of Justice, 426 F.3d

20   520, 523 (2d Cir. 2005).

21          For the foregoing reasons, the petition for review is

22   DENIED.     As we have completed our review, any stay of



                                       4
1    removal that the Court previously granted in this petition

2    is VACATED, and any pending motion for a stay of removal in

3    this petition is DISMISSED as moot. Any pending request for

4    oral argument in this petition is DENIED in accordance with

5    Federal Rule of Appellate Procedure 34(a)(2), and Second

6    Circuit Local Rule 34(b).

 7                               FOR THE COURT:
 8                               Catherine O’Hagan Wolfe, Clerk
 9
10




                                  5